DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duo (US 1403594) alone or in view of LaCombe (US 5872890) or Hayden et al. (US 9234674) and Edgley (US 2011/0053780A1) or Welsby et al. (US 4326121).
Duo discloses in reference to claim:

1.  An in-line electric heater for flowing fluids comprising: a generally cylindrical housing 1 having a first end at 3 and an opposing second end at 17;  an inlet end cap 2 attached to the first end of the housing;  an outlet end cap at 17 attached to the second end of the housing;  a heater element frame 6 disposed within the housing 1 and having a first end and an opposing second end;  at least one insulated [as at 4], resistance wire heating element 9 supported on the heater element frame 6 in a substantially linear array of loops extending from the first end of the heater element frame to the second end of the heater element frame, said resistance wire heating element 9 configured to be in direct contact with a fluid flowing through the generally cylindrical housing; 

Duo does not explicitly disclose the use of a first temperature sensor in contact with the fluid flowing through the generally cylindrical housing. However, the use of a temperature sensor in contact with a fluid being heated and control of the heating means based on the sensed temperature is of such common knowledge in the art of electrical heating as to be an obvious improvement to the Duo device long ripe for improvement in order to provide a means of sensing temperature and controlling the heating means based on the sensed temperature. 
Duo discloses the claimed invention except in reference to claim:

 
3.  The in-line electric heater recited in claim 2 further comprising: a second temperature sensor mounted in the other end cap and in contact with the fluid flowing through the generally cylindrical housing. 
   LaCombe (US 5872890) discloses a similar heating device including a temperature sensor provided in the inlet and outlet cap  for measuring the inlet and outlet temperatures of the device so as to provide a better means of controlling the heating device as desired. One of skill in the art would find it obvious to modify the Duo device, as it is well ripe for improvement, to include a control means including temperature sensors positioned within the flow path at both the inlet and outlet caps for the reasons taught by LaCombe. 

4.  The in-line electric heater recited in claim 1 further comprising: 
standoffs [flange at 11/4] on the heater element frame to hold the heater element frame in 
spaced-apart relation to the inlet end cap and the outlet end cap. 
 
5.  The in-line electric heater recited in claim 4 wherein the standoffs are configured to engage at least one of the inlet end cap and the outlet end cap to prevent rotation of the heater element frame within the generally cylindrical housing.   Note the standoffs are engaged by screw 11 thereby preventing rotation within the housing.
 

    PNG
    media_image1.png
    131
    690
    media_image1.png
    Greyscale

 
7.  The in-line electric heater recited in claim 6 wherein one or more of the plurality of resistance wire heating elements has a different wattage than at least one other of the electric resistance heating elements.  Duo discloses the intention to change the intensity of heating by changing the heating elements to suit the needs, as such one of skill in the art would find it obvious at least under rationale E below to provide element 9 and 9’ as different wattages or the same wattages as a finite number of choices regarding the relative wattage of the heaters. 
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
8.  The in-line electric heater recited in claim 6 wherein each of the plurality of resistance wire heating elements has a different wattage than any other of the electric resistance heating elements. See claim 7.
 
9.  The in-line electric heater recited in claim 1 wherein at least one insulated, resistance wire heating element is generally parallel to a longitudinal axis of the generally cylindrical housing. See Figure 1, both elements 9 and 9’ are parallel to a longitudinal axis of the generally cylindrical housing.
 Duo discloses the claimed invention except in reference to claim:

10.  The in-line electric heater recited in claim 1 wherein the at least one insulated, resistance wire heating element comprises nichrome wire. 
 
    PNG
    media_image2.png
    188
    441
    media_image2.png
    Greyscale

Hayden discloses a similar heating device including a resistance wire heating element comprising nichrome wire. 


It would have been obvious to use Inconel wire in the Duo device as it was known in the art to use nichrome wire in similar heating devices. See KSR rationale D.  Note Edgley discloses it is known that Inconel is a high strength austenitic nickel-chromium-iron alloy suitable for use as a heating element. 
 	 
12.  The in-line electric heater recited in claim 10 wherein the nichrome wire is coated with polytetrafluoroethylene PTFE. 
	Welsby discloses a fluid heater using a resistance wire coated with PTFE to protect the heating wire from the environment.  Under KSR rationale D, one of skill would find the modification of Duo to include the use of a PTFE coated heating wire as an obvious improvement. 
 
13.  The in-line electric heater recited in claim 1 wherein the heater element frame 6 comprises an opposing pair of wire loom plates 6 held in spaced-apart relation. See figure 1
 
14.  The in-line electric heater recited in claim 13 wherein the wire loom end plates comprise a plurality of through holes sized and spaced to hold the at least one insulated, resistance wire heating element. See Figure 1.
 
15.  The in-line electric heater recited in claim 14 wherein the at least one resistance wire heating element is laced through the plurality of through holes. See Figure 1
 
16.  The in-line electric heater recited in claim 14 wherein the wire loom end plates additionally comprise at least one through hole sized and spaced to permit passage of the temperature sensor 
 
17.  The in-line electric heater recited in claim 14 additionally comprising: at least one through hole in each of the wire loom end plates sized and configured to allow passage of a fluid to be heated. Note the plates 6 include a hole at the center to pass fluid therethrough. 
 
18.  The in-line electric heater recited in claim 17 the at least one through hole sized and configured to allow passage of a fluid to be heated is configured to induce turbulence in a fluid passing through the hole. Note that turbulence is created to some degree in a fluid passing through any orifice. 
 
19.  The in-line electric heater recited in claim 18 wherein at least one through hole has a teardrop shape. Duo discloses the claimed invention except the shape of the through hole. It would have been an obvious modification at the time of the invention to provide a teardrop shape through hole since it has been held that a mere change in shape of an element is generally recongnized as being within the level of ordinary skill when the change in shape is not significant to the function of the device, in this case the applicant suggests the shape is intended to promote turbulence, however, no evidence is provided that that the teardrop shape is better suited to promote turbulence. Note further that the term “teardrop shaped” does not have a well-defined and distinct meaning in the art and a round hole may be considered to be a teardrop shape. 
 Allowable Subject Matter
s 20-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






Tsc

/THOR S CAMPBELL/Primary Examiner, Art Unit 3761